                      UNITED STATES DISTRICT COURT
                                 FOR THE
                      EASTERN DISTRICT OF WISCONSIN


THE ESTATE OF KRISTINA ANN FIEBRINK,
by Special Administrator Nathaniel Cade, Jr.; THE
ESTATE OF ANGELICA M. FIEBRINK; JOSE D.
MARTINEZ, JR.; and ROBERT MARTINEZ,

      Plaintiffs,

v.                                                         Case No.: 18-CV-832

ARMOR CORRECTION HEALTH SERVICE, INC.;
DR. KAREN RONQUILLO-HORTON; BROOKE
SHAIKH APNP; VERONICA WALLACE, LPN;
BRITENY R. KIRK, LPN; EVA CAGE, LPN;
BRANDON DECKER APNP; MILWAUKEE
COUNTY, a municipal corporation; DAVID
A. CLARKE, JR.; RICHARD R. SCHMIDT;
NANCY EVANS, KEVIN NYKLEWICZ;
LATISHA AIKENS; BRIAN PIASECKI;
JENNIFER MATTHEWS; LATRAIL COLE;
LATOYA RENFRO; JOHN DOES 1-10; JOHN
DOES 11-20; EVANSTON INSURANCE COMPANY;
WISCONSIN HEALTH CARE LIABILITY INSURANCE
PLAN; and WISCONSIN COUNTY MUTUAL INSURANCE
COMPANY,

      Defendants.


 DEFENDANTS DAVID A. CLARKE, JR., RICHARD R. SCHMIDT, NANCY
  EVANS, AND KEVIN NYKLEWICZ’S BRIEF IN SUPPORT OF MOTION
              FOR JUDGMENT ON THE PLEADINGS


      Defendants, David A. Clarke, Jr., Richard R. Schmidt, Nancy Evans, and

Kevin Nyklewicz, by their attorneys Crivello Carlson, S.C., respectfully submit this

brief in support of their motion for judgment on the pleadings.




       Case 2:18-cv-00832-JPS-NJ Filed 10/30/18 Page 1 of 8 Document 72
                                 BACKGROUND

      Plaintiffs filed the above-titled Amended Complaint against Defendants

Clarke, Schmidt, Evans, and Nyklewicz, among others, on October 16, 2018. See

generally (Am. Compl., ECF No. 57.) In the Amended Complaint brought under 42

U.S.C. § 1983, Plaintiffs allege that while Kristina Fiebrink was confined at

Milwaukee County Jail (“MCJ”) from August 24, 2016, to August 28, 2016,

Defendants acted with deliberate indifference with regards to Fiebrink’s medical

needs in violation of her Fourth, Eighth, and Fourteenth Amendment rights. (Id.

¶¶ 1–4, 95–103.) Plaintiffs bring five causes of action in this case, with Counts I

through III premised on 42 U.S.C. § 1983 for alleged violations of Fiebrink’s

constitutional rights and Robert Martinez’s constitutional rights for loss of society

and companionship. (Id. ¶¶ 95–139.) Clarke, Schmidt, Evans, and Nyklewicz now

move for judgment on the pleadings as to Counts I through III of the Amended

Complaint.

                                   ARGUMENT

I.    JUDGMENT ON THE PLEADINGS IS APPROPRIATE BECAUSE
      THE AMENDED COMPLAINT FAILS TO STATE CLAIMS UPON
      WHICH RELIEF CAN BE GRANTED AGAINST THEM.

      The Federal Rules of Civil Procedure provide that, “[a]fter the pleadings are

closed—but early enough not to delay trial—a party may move for judgment on the

pleadings.”   Fed. R. Civ. P. 12(c).   Courts review motions for judgment on the

pleadings pursuant Rule 12(c) under the same standard as motions to dismiss

pursuant Rule 12(b). Frey v. Bank One, 91 F.3d 45, 46 (7th Cir. 1996); see also



                                         2

      Case 2:18-cv-00832-JPS-NJ Filed 10/30/18 Page 2 of 8 Document 72
Meighen v. Birds Eye Foods, Inc. Peoplease Corporations, Case No. 12-CV-368, 2013

WL 12181034, at *2 (E.D. Wis. Feb. 26, 2013). To analyze the sufficiency of a

complaint on a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the pleading should

be construed in the light most favorable to the plaintiff, with all well-pleaded facts

of the complaint accepted as true and all inferences drawn in the plaintiff’s favor.

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

       However, a motion to dismiss should be granted if the Court finds that the

pleading lacks a factual context sufficient to state a claim for relief that is “plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556–57 (2007); Ashcroft v.

Iqbal, 556 U.S. 662, 663–64 (2009) (holding that Twombly’s plausibility standard

applies to all civil actions). “Factual allegations must be enough to raise a right to

relief above the speculative level.”     Iqbal, 556 U.S. at 677.      “Importantly, the

Supreme Court’s decisions in Twombly and Iqbal ushered in a requirement that

civil pleadings demonstrate some merit or plausibility in complaint allegations to

protect defendants from having to undergo costly discovery unless a substantial

case is brought against them.” United States v. Vaughn, 722 F.3d 918, 926 (7th Cir.

2013); see also Twombly, 550 U.S. at 557 (holding that a complaint must contain

“allegations plausibly suggesting (not merely consistent with)” an entitlement to

relief).

       If the allegations of a complaint give rise to an “‘obvious alternative

[legitimate] explanation’” for the conduct which is allegedly wrongful, the claim fails

to meet the plausibility requirement and must be dismissed. Iqbal, 556 U.S. at 678



                                            3

           Case 2:18-cv-00832-JPS-NJ Filed 10/30/18 Page 3 of 8 Document 72
(quoting Twombly, 550 U.S. at 557). While a court should accept “the well-pleaded

facts in the complaint as true” when analyzing a motion to dismiss, “legal

conclusions and conclusory allegations merely reciting the elements of the claim are

not entitled to this presumption of truth.” McCauley v. City of Chicago, 671 F.3d

611, 616 (7th Cir. 2011).

      Here, the allegations in the Amended Complaint show that judgment on the

pleadings is appropriate as to Clarke, Schmidt, Evans, and Nyklewicz because, even

taking the factual allegations as true, they do not establish cognizable individual-

capacity claims against Clarke, Schmidt, Evans, and Nyklewicz because they fail to

allege the requisite personal involvement necessary to establish such Section 1983

claims. Moreover, even taking as true Plaintiffs’ allegations that sound in official-

capacity claims under Section 1983 and Monell v. Dep’t of Soc. Services of City of

New York, 436 U.S. 658 (1978), those allegations amount to allegations against the

municipality, Milwaukee County.         Because Milwaukee County is a named

defendant in this action, there is no need for this action to maintain against Clarke,

Schmidt, Evans, and Nyklewicz. Accordingly, because the Amended Complaint fails

to state federal claims against Clarke, Schmidt, Evans, and Nyklewicz, judgment on

the pleadings should be granted as to Counts I through III.

II.   THE COURT SHOULD GRANT JUDGMENT ON THE PLEADINGS AS
      TO ANY INDIVIDUAL-CAPACITY CLAIMS AGAINST CLARKE,
      SCHMIDT, EVANS, AND NYKLEWICZ FOR LACK OF PERSONAL
      INVOLVEMENT.

      The Seventh Circuit has “long held that liability under § 1983 must be

predicated upon personal responsibility.” Brownlow v. Van Natta, 2 F. App’x 516,

                                          4

       Case 2:18-cv-00832-JPS-NJ Filed 10/30/18 Page 4 of 8 Document 72
518–19 (7th Cir. 2001) (citing Starzenski v. City of Elkhart, 87 F.3d 872, 880 (7th

Cir. 1996)). To that end, “the Seventh Circuit established in Adams v. Pate, 445

F.2d 105 (7th Cir. 1971)[,] that before liability will attach under § 1983, a plaintiff

must demonstrate the defendant’s direct personal involvement in the claimed

deprivation of constitutional rights.” Franklin v. Israel, 558 F. Supp. 712, 715 (W.D.

Wis. 1983) (emphasis added) (citing as see also Stringer v. Rowe, 616 F.2d 993,

1000–01 (7th Cir. 1980)).

      Here, there are no allegations that Clarke, Schmidt, Evans, or Nyklewicz had

any “direct personal involvement” in any specific incident during Fiebrink’s custody

at the Milwaukee County Jail from August 24, 2016, to August 28, 2016. See (Am.

Compl. ¶¶ 19–22, 33–48, ECF No. 57.)          There are no allegations that Clarke,

Schmidt, Evans, or Nyklewicz knew that Fiebrink was in custody during the time-

frame alleged, nor that she had a medical condition that required attention at that

time. See (id. ¶¶ 19–22, 54, 57, 62–63, 68, 82–86, 104–30.) Similarly, there are no

allegations that Schmidt, Evans, or Nyklewicz knew of and facilitated, approved,

condoned, or turned a blind eye to any specific acts or conduct directly involving

Fiebrink. See (id.) Rather, the allegations relating to Clarke, Schmidt, Evans, and

Nyklewicz refer to their knowledge, facilitation, approval, condonation, or willful

ignorance of general policies and practices at MCJ—not a specific instance involving

Fiebrink.   (Id.)   Thus, the allegations relating to Clarke, Schmidt, Evans, and

Nyklewicz are predicated on their official positions as policy-makers and overseers




                                          5

       Case 2:18-cv-00832-JPS-NJ Filed 10/30/18 Page 5 of 8 Document 72
of MCJ in general. See (id.) The same is true of the allegations relating to Robert

Martinez in relation to his alleged constitutional claims. (Id. ¶¶ 131–39.)

       Accordingly, because there are no allegations that Clarke, Schmidt, Evans, or

Nyklewicz had any direct personal involvement in the actual incidents surrounding

any alleged constitutional deprivation sustained by Fiebrink or Robert Martinez,

the Court should grant judgment on the pleadings as to Counts I and III of the

Amended Complaint, the individual-capacity allegations.

III.   THE COURT SHOULD GRANT JUDGMENT ON THE PLEADINGS AS
       TO ANY OFFICIAL-CAPACITY CLAIMS AGAINST CLARKE,
       SCHMIDT, EVANS, AND NYKLEWICZ BECAUSE THEY ARE
       TANTAMOUNT TO CLAIMS AGAINST MILWAUKEE COUNTY,
       WHICH IS A PARTY-DEFENDANT IN THIS ACTION.

       “An official capacity claim is tantamount to a claim against the government

entity itself.” Gusman v. Sheahan, 495 F.3d 852, 859 (7th Cir. 2007); Smith v.

Sangamon County Sheriff’s Dept., 715 F.3d 188, 191 (7th Cir. 2013).           “In this

context, an official capacity claim requires [Plaintiffs] to show that the municipal

action ‘was taken with deliberate indifference as to its known or obvious

consequences.’” Guzman¸ 495 F.3d at 859 (quoting Boyce v. Moore, 314 F.3d 884,

891 (7th Cir. 2002)).

       Here, in an official-capacity Section 1983 claim, Plaintiffs seek to hold

Clarke, Schmidt, Evans, and Nyklewicz liable by virtue of their official positions

and alleged policy-making responsibility at MCJ. See (Am. Compl.¶¶ 19–22, 104–

30, ECF No. 57.) These types of allegations amount to a claim against Milwaukee

County itself. See Gusman, 495 F.3d at 859; see also Monell, 436 U.S. 658 (1978).



                                          6

       Case 2:18-cv-00832-JPS-NJ Filed 10/30/18 Page 6 of 8 Document 72
Milwaukee County is a named defendant in this action, and a civil rights claim

under Count II of the Amended Complaint is directed at Milwaukee County, as well

as at Clarke, Schmidt, Evans, and Nyklewicz. (Id. ¶¶ 18, 104–30.) The title of

Count II directed at Milwaukee County, Clarke, Schmidt, Evans, and Nyklewicz

specifically states that it is pursuing “Monell Liability.” (Id. at Count II.) Thus, the

official-capacity claims against Clarke, Schmidt, Evans, and Nyklewicz effectively

duplicate an already-pled claim against Milwaukee County. Accordingly, the Court

should grant judgment on the pleadings as to Count II of the Amended Complaint, a

duplicative official-capacity claim against Defendants Clarke, Schmidt, Evans, and

Nyklewicz.

                                   CONCLUSION

      Because there are insufficient allegations to proceed with individual-capacity

claims against David A. Clarke, Jr., Richard R. Schmidt, Nancy Evans, and Kevin

Nyklewicz, and because any official-capacity claims would be unnecessarily

duplicative of the 42 U.S.C. § 1983 claim against Milwaukee County, the Court

should grant judgment on the pleadings in favor of David A. Clarke, Jr., Richard R.

Schmidt, Nancy Evans, and Kevin Nyklewicz,.           For all of the reasons above,

Defendants, David A. Clarke, Jr., Richard R. Schmidt, Nancy Evans, and Kevin

Nyklewicz, respectfully request that this Court grant judgment on the pleadings as

to Counts I through III of the Amended Complaint.




                                           7

       Case 2:18-cv-00832-JPS-NJ Filed 10/30/18 Page 7 of 8 Document 72
      Dated this 30th day of October, 2018.


                               CRIVELLO CARLSON, S.C.
                               Attorneys for Defendants Milwaukee County,
                               David A. Clarke, Jr., Richard R. Schmidt, Nancy
                               Evans, Kevin Nyklewicz, Latisha Aikens, Brian
                               Piasecki, Jennifer Matthews, Latrail Cole, Latoya
                               Renfro, John Does 1–10, and Wisconsin County
                               Mutual Insurance Corp.


                                      By:     s/ Samuel C. Hall, Jr.
                                              SAMUEL C. HALL, JR.
                                              State Bar No. 1045476
                                              BENJAMIN A. SPARKS
                                              State Bar No. 1092405
                                              KYLE R. MOORE
                                              State Bar No. 1101745

P.O. ADDRESS:
710 N. Plankinton Avenue, Suite 500
Milwaukee, WI 53203
(414) 271-7722 – Phone
(414) 271-4438 – Fax
E-mail: shall@crivellocarlson.com
E-mail: bsparks@crivellocarlson.com
E-mail: kmoore@crivellocarlson.com




                                        8

      Case 2:18-cv-00832-JPS-NJ Filed 10/30/18 Page 8 of 8 Document 72
